Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 14 is cancelled.
Claim(s) 1-13 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention I, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 9/15/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 21, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grahm et al., US 2016/0329053 A1 (hereinafter referred to as “Grahm”) in view of Rizvi et al., US 2015/0128096 A1 (hereinafter referred to as “Rizvi”).

Regarding claim 21, Grahm discloses a wearable apparatus comprising: a wearable image sensor; at least one microphone configured to capture an audio signal from an environment of a user of the wearable apparatus (see Grahm Figs. 1-3, and paras. 0071-0074, where the apparatus comprises a wearable device comprising a camera for taking pictures and comprising a microphone for capturing audio); and at least one processor programmed to: identify a trigger (see Grahm Figs. 1-3, and paras. 0010, 0067, 0071-0074, and 0081, where the wearable device detects the handshaking and transmits a trigger signal); and after identifying the trigger: store a portion of the audio signal related to the trigger, and determine an action by analyzing the portion of the audio signal (see Grahm Figs. 1-3, and paras. 0010, 0074, and 0081, where the audio is analyzed and used to create and store profiles of the people recorded).
Grahm does not explicitly disclose analyze a plurality of images captured by the wearable image sensor from the environment of the user to identify a trigger.
However, Rizvi discloses analyze a plurality of images captured by the wearable image sensor from the environment of the user to identify a trigger (see Rizvi Fig. 4 and paras. 0095 and 103, where the trigger is a visual trigger of a hand gesture).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the visual triggers of Rizvi to detect and/or confirm the hand gestures and/or handshake of Grahm’s user, because it is predictable that doing so would improve the accuracy and robustness of Grahm’s people recording and profiling by redundantly ensuring that each and every handshake is detected.  Furthermore, it is also predictable that simply substituting Grahm’s handshake sensor with Rizvi’s visual trigger would reduce the cost and size of Grahm’s system by no longer requiring the additional sensor and instead using the camera for detecting handshakes.  Accordingly, the claim language is rendered obvious for either reason.

claim 23, Grahm discloses detecting at least one of a target logo, a target text, or a hand gesture (see Grahm paras. 0010, 0074, and 0081, where a hand gesture in the form of a handshake is detected).
Grahm does not explicitly disclose wherein the visual trigger includes detecting at least one of a target logo, a target text, or a hand gesture.
However, Rizvi discloses wherein the visual trigger includes detecting at least one of a target logo, a target text, or a hand gesture (see Rizvi Fig. 4 and paras. 0095 and 103, where the trigger is a visual trigger of a hand gesture).

Regarding claim 24, Grahm discloses wherein the action includes an acquisition of at least one image captured by the wearable image sensor from the environment of the user (see Grahm paras. 0031, 0044-0050, 0069, 0074, 0075, and 0079, where the face of a person is detected and recognized).

Regarding claim 25, Grahm discloses wherein the action includes transmitting a command to an application of a computing device (see Grahm Figs. 1-3, and paras. 0010, 0074, and 0081, where a command is sent to create and store profiles of the people recorded).

Regarding claim 26, Grahm discloses wherein the computing device is paired with the wearable apparatus (see Grahm paras. 0068-0074, where wearable devices are paired to mobile devices and other computing devices through both wireless technologies and the cloud).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grahm in view of Rizvi as applied to claim 21 above, and in further view of Sharma et al., US 2016/0100149 A1 (hereinafter referred to as “Sharma”).

Regarding claim 22, Grahm discloses detecting a face of a person (see Grahm paras. 0031, 0044-0050, 0069, 0074, 0075, and 0079, where the face of a person is detected and recognized).
Grahm does not explicitly disclose wherein the visual trigger includes detecting a face of a person.
However, Sharma discloses wherein the visual trigger includes detecting a face of a person (see Sharma para. 0024, where “. . . the recording of the audio data may be triggered when the camera itself automatically adjusts its focus, detects objects such as faces, or audio clues”).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the face visual trigger of Sharma on the images of Grahm, as modified by Rizvi, because it is predictable that doing so would improve the robustness of the people profiling by ensuring that every person captured by the image sensor is recorded and profiled regardless of whether they shake hands with the user or not.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grahm in view of Rizvi as applied to claim 21 above, and in further view of Reich, US 2004/0033058 A1 (hereinafter referred to as “Reich”).

Regarding claim 27, Grahm does not explicitly disclose wherein the portion of the audio signal comprises a part of the audio signal that precedes the visual trigger.
However, Reich discloses wherein the portion of the audio signal comprises a part of the audio signal that precedes the visual trigger (see Reich paras. 0025 and 0031, where the trigger permanently records the preceding thirty seconds of audio and video that were temporarily stored prior to the trigger).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the audio and video buffering of Reich on the audio and video of Grahm, as modified by Rizvi, because it is predictable that doing so would improve the reliability of Grahm’s name and face identification by ensuring that names and faces are analyzed even when those names and faces occur prior to the trigger that initiated analysis.  It is common and therefore foreseeable that people will speak and/or face a person before moving closer and/or initiating physical contact.  Accordingly, it would have been obvious to record the extra audio and video to ensure that data is available for analysis and that the created records are accurate.

Conclusion
Pertinent prior art: Torgersrud et al, US 2015/0271777 A1 (hereinafter referred to as “Torgersrud”), discloses the recording of audio while detecting faces (see Torgersrud para. 0057).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663